Citation Nr: 1330773	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  11-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Michael P. Toomey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966, with service in Vietnam from August 1965 to September 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his exposure to herbicides in Vietnam caused him to develop his lower extremity peripheral neuropathy.  He has suggested that he has experienced symptoms of the disability chronically since service.  His private podiatrist has indicated a number of potential causes for the disability including agent orange exposure.  (He also has suggested exposure to lead or heavy metals, spinal cord injury, and asbestos exposure as potential causes.)  The opinion on the subject provided by a VA examiner was of limited scope, concluding only that the peripheral neuropathy the Veteran has is not the peripheral neuropathy for which service connection may be presumed, since that form resolves within 2 years of onset.  As the Veteran currently has peripheral neuropathy, it obviously has not resolved and obviously is not the sort of peripheral neuropathy contemplated by VA presumptive service connection regulation.  See 38 C.F.R. §§ 3.307, 3.309.  A more definitive opinion as to the cause of the Veteran's current peripheral neuropathy should be sought.  

In addition, the record raises some question as to whether the Veteran's medical history includes asbestos and heavy metal exposure, as well as whether he has had spine surgery/disability.  Attempts to clarify this should be made.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to identify the earliest available medical records showing treatment for complaints of peripheral neuropathy, copies of which should be sought (if not already associated with the claims file.) 

2. The Veteran should be asked to clarify whether he has been exposed to asbestos, and/or heavy metals, as well as whether he has had lumbar spine disability or past spinal injury or surgery.  Documentation of any of this history as the Veteran may have had should be sought.  

3. Next, the Veteran should undergo a VA examination to ascertain the likely cause of his peripheral neuropathy.  The claims file should be provided to the examiner, and any indicated tests or studies should be accomplished.  The examiner is asked to offer an opinion as to whether it is at least as likely as not the Veteran developed peripheral neuropathy as a result of his exposure to herbicides in service, or as a result of some other disease or injury in service, (which should be identified).  If a post service cause is considered most likely, that should be identified.  In any case, a complete rationale should be provided, which should include reference to pertinent facts from the record.  If the opinion cannot be provided without resort to speculation, that should be explained as well, indicating whether it is because the limits of medical knowledge have been reached or that certain facts are not known.  

4. The claim should then be re-adjudicated, and if it remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case.  After appropriate time to respond, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


